Citation Nr: 1636337	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-01 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969, including service in the Republic of Vietnam.  Awards included the Purple Heart.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue decided herein was previously before the Board in September 2015 when the Board remanded the appeal for further development.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty; therefore, exposure to an herbicide agent is presumed.

2.  The Veteran's report of being diagnosed with hypertension in 1998 or 1999 is competent and credible.

3.  The weight of the evidence reflects that hypertension did not manifest during service or within one year after separation from service, and that hypertension is not related to active service or caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension are not met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case with regard to the claim being decided herein.  VA notified the Veteran in October 2008 and October 2014 of the information and evidence needed to substantiate and complete a claim for service connection on a direct and secondary basis, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The latter letter including information regarding the evidence needed to substantiate and complete a claim for service connection due to Agent Orange exposure and invited the Veteran to submit scientific or medical evidence showing that his hypertension is medically associated with dioxin exposures.  The case was most recently readjudicated in the January 2016 supplemental state of the case (SSOC).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim and in substantially complying with the prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the agency of original jurisdiction (AOJ) obtained an addendum VA medical opinion addressing the service connection claim on a direct, presumptive, and secondary basis.  The Veteran was provided with a VA examination in January 2009 and a medical opinion was proffered in a July 2009 addendum report.  For the reasons indicated in the discussion below, the examination and subsequent medical opinions are adequate to decide the claim.  The evidence of record also contains the Veteran's service treatment records, post-service VA treatment records, VA examination reports pertinent to other claims, and lay statements.

The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issue in appellate status.

II. Criteria & Analysis

The Veteran contends that his current hypertension disability began during military service, that it was due to exposure to herbicides (Agent Orange) during his service in Vietnam, or that it was caused or aggravated by his service-connected PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including cardiovascular-renal disease (including hypertension), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's DD Form 214 and service dental records document that he served in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran's Purple Heart reflects that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Here, however, there is no evidence or argument that the Veteran's hypertension is related to his combat.  Consequently, the 38 U.S.C.A. § 1154(b) is not for application.

Pertinent to the Veteran's assertion that his hypertension is due to herbicide exposure in Vietnam, ischemic heart disease (IHD), including but not limited to acute, subacute, and old myocardial infarction and coronary artery disease (CAD), is deemed to be associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. Note 2.  

In other words, hypertension is not among the listed diseases associated with Agent Orange exposure.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See also 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Turning to the evidence, the Veteran's service treatment records are silent for complaints, diagnosis, or treatment for a blood pressure, heart, or cardiovascular disorder.  His blood pressure was recorded as 120/60 on induction examination in July 1967.  In a September 1969 separation report of medical history, the Veteran denied a history of high blood pressure.  On examination the same day, his heart and vascular system were normal on clinical evaluation and his blood pressure was recorded as 148/81.  The examining physician did not record any defects or diagnoses in the space to do so on the examination report.

During a January 2002 VA dioxin exposure (Agent Orange) registry examination, the Veteran reported his past medical history included being "diagnosed with hypertension in 1998."  He indicated that his hypertension medications included Lotensin (benazepril) and hydrochlorothiazide (HCTZ).  He described experiencing chest pain at times for a few seconds at the precordial area when he gets depressed and nervous.  Examination of the chest and cardiovascular system was reported as normal and blood pressure was measured as 138/80 to 160/80.  The diagnosis included hypertension.  

In September 2008, VA received the Veteran's claim for service connection for "hypertension secondary to PTSD."

The Veteran was afforded a VA hypertension examination in January 2009.  He stated that he was first diagnosed with hypertension by his regular doctor and that he was kept for an extra period of time during the military discharge process so "they could recheck his blood pressure."  He reported starting medication for hypertension approximately 15 years ago (in 1984).  Following a review of the claims file, physical examination, and diagnostic testing, the diagnosis was hypertension, under poor control.  The examiner did not offer a medical opinion regarding the onset or etiology of the Veteran's hypertension.

In a July 2009 VA addendum medical report, a VA physician reviewed the claims file and opined that the Veteran's hypertension was not caused by or a result of service-connected PTSD and provided a medical rationale that supports the conclusion that the Veteran's PTSD has not aggravated his hypertension.  The reviewing physician observed that there was no clear diagnosis of the Veteran's hypertension until more than 30 years after his discharge from active service.  The physician also explained that there is no documented evidence at this time that shows a cause-and-effect relationship between PTSD and hypertension.  The examiner elaborated that while exacerbations of PTSD symptoms may temporarily cause a rise in blood pressure, there is no evidence that it causes a permanent elevation of blood pressure or permanent aggravation of a person's blood pressure.

In a September 2009 notice of disagreement (NOD), the Veteran reiterated his contention that his hypertension was secondary to PTSD. 

During a November 2009 VA fee-basis examination for diabetes mellitus, the Veteran reported a 10-year history of hypertension (since 1999) and taking HCTZ and Lisinopril.

In his December 2010 substantive appeal, the Veteran asked VA to consider his hypertension disability under the new regulation addressing presumptive service connection for ischemic heart disease associated with herbicide exposure. 

In December 2015, the AOJ obtained an additional medical opinion in compliance with the Board's remand directives to address the etiology of the Veteran's hypertension.  The reviewing VA physician indicated he reviewed the claims file and had an opportunity to interview the Veteran in-person; however, a new examination was unnecessary.  

First, the physician opined it was less likely than not that the Veteran's hypertension had its onset during service, within one year of separation, or was otherwise related to service.  The physician acknowledged the Veteran's single documented elevated blood pressure reading in service on separation examination in 1969 and explained that "a single isolated elevated blood pressure reading is not diagnostic for hypertension."  Supporting that opinion, the physician cited "Overview of Hypertension in Adults" from "Up to Date" Online (www.uptodate.com), which defined the criteria for diagnosis of hypertension as "blood pressure readings equal or greater than 140/90 mm/hg based upon the average of at least two or more properly measured readings at each of two or more visits after an initial screen," according to a 2013 report of the Joint National Committee.  In addition to the single elevated blood pressure reading at separation not conforming to the medically accepted definition of hypertension, the VA physician remarked, "It seems that per Veteran's history he was diagnosed in 1998 before he got into the VA medical care system...."  In addition, the physician noted there was no medical evidence of a diagnosis of hypertension until 2002.

Second, with regard to the presumed exposure to Agent Orange, the reviewing VA physician opined it was less likely than not that the Veteran's hypertension was caused by his exposure to herbicides, to include Agent Orange, in the Republic of Vietnam.  In support of his conclusion, the physician pointed out that according to VA guidelines, "hypertension has not been associated with exposure to Agent Orange."

Finally, the reviewing VA physician opined that the Veteran's hypertension was less likely than not proximately due to or a result of his service-connected PTSD.  The physician's supporting rationale included his opinion that the Veteran's PTSD did not cause or aggravate his hypertension.  Referencing two sources from "Up To Date," "Overview of Hypertension in Adults" and "Posttraumatic Stress Disorder in Adults: Epidemiology, Pathophysiology, Clinical Manifestations, Course, and Diagnosis," the physician explained that review of available medical and scientific literature does not show evidence-based medical information that established a cause-and-effect relationship of PTSD as a risk and/or an aggravating factor for hypertension.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.

The Board finds the first element necessary to establish service connection is established because competent VA medical evidence of record, including the January 2009 VA examination, establishes that the Veteran has a current hypertension tension disability.  See Shedden, 381 F.3d at 1167.  The Board also finds the second service connection element is met because the Veteran is presumed to have been exposed to herbicides, including Agent Orange, based on his service in Vietnam.  Thus, his records reflect in-service incurrence of an "injury."  See id.  Here, however, the only specific medical opinion on the question of a relationship between the Veteran's hypertension and his exposure to Agent Orange, that of the December 2015 VA examiner, found that there was no such relationship.  As the physician explained the reasons for his conclusions, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board notes that the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Here, however, the Veteran was afforded a VA examination and the opinion rendered was against such an association.  The specific reasoned opinion is of greater probative weight than the general "limited or suggestive evidence" of an association between hypertension and Agent Orange.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

Based on the foregoing, service connection is not warranted for hypertension on the basis of the Veteran's presumed exposure to herbicides. 

Considering the Veteran's other theories of entitlement to service connection and his reports regarding the onset of his hypertension, the Board finds he is not competent to independently identify or diagnose hypertension or to identify its cause because hypertension is an internal physiological process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  As a result, the Veteran is not competent to conclude that his elevated blood pressure reading at separation examination represented hypertension.  

In comparison, the Board finds he is competent to report a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (defining circumstances when "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition").  Here, the Board finds the Veteran was competent to report being diagnosed with hypertension in 1998 during the January 2002 VA Agent Orange examination because his report was sufficiently contemporaneously in time with his diagnosis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Moreover, the Board finds the Veteran's January 2002 report credible because he had not yet filed any claim for VA compensation benefits, showing he had no personal interest, and because his report to a fee-basis examiner in November 2009 that he had had hypertension for approximately 10 years was consistent with his earlier report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Based on the foregoing, the Board finds the weight of the evidence supports the conclusion that the Veteran was diagnosed with hypertension in 1998.

Turning to the medical opinion evidence, the Board finds the July 2009 and December 2015 opinions of the reviewing VA physicians persuasive and probative against a nexus between the Veteran's hypertension and service, and between his hypertension and service-connected PTSD, because each was based on a review of the claims file and supported by an articulated medical explanation that is consistent with the remaining records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

As detailed, the December 2015 reviewing physician concluded that the Veteran's hypertension was not incurred in service because the single elevated blood pressure reading of 148/81 at separation was insufficient to establish a medically acceptable diagnosis of hypertension.  The physician also considered the Veteran's previous reports of being diagnosed with hypertension in 1998.  The Board finds the VA physician's conclusions that the Veteran's hypertension was not manifested in service and is unrelated to his military service supported by the lay and medical evidence of record, including the Veteran's competent and credible post-service lay assertions reporting hypertension diagnosed in 1998 or 1999.  Notably, neither the Veteran's statements to VA medical personnel, nor his statements made in support of his claim suggest that he experienced symptoms of hypertension since separation from military service until the time of his diagnosis in 1998.  Accordingly, service connection for hypertension is not warranted on a direct basis because it was not shown in service and a continuity of symptomatology since separation from service is not alleged or demonstrated.  38 C.F.R. § 3.303.

Similarly, the Veteran's competent and credible reports of being diagnosed with hypertension and starting Lotensin and HCTZ medications in 1998 support the conclusion that his hypertension did not manifest to a compensable degree within one year of separation from service.  The December 2015 reviewing VA physician, in fact, opined that the Veteran's hypertension less likely than not had its onset within one year of separation from service based on the "time gap between discharge" and the "date when the diagnosis of current...hypertension was established," which the Board finds was in 1998.  Therefore, service connection for hypertension on a presumptive basis under the provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) is not warranted.  

Finally, the July 2009 and December 2015 reviewing VA physicians each opined that the Veteran's hypertension was not caused by or a result of service-connected PTSD, and was not aggravated by PTSD.  The July 2009 physician explained that while exacerbations of PTSD symptoms may temporarily cause a rise in blood pressure, there is no evidence that it causes a permanent elevation of blood pressure or a permanent aggravation of blood pressure.  The December 2015 physician also indicated that available medical and scientific literature, including the literature cited in his report, does not show evidence-based medical information that a cause-and-effect relationship exists for PTSD as a risk for developing hypertension, and does not show that PTSD is an aggravating factor for hypertension. 

In this case, the Board finds the Veteran is not competent as a lay person to determine the cause of his hypertension or to identify factors contributing to its severity.  In addition, he has not submitted or identified any medical or scientific literature in support of his assertion that his PTSD caused or aggravates his hypertension.  The Board notes that VA's own statements in connection with its rulemaking authority support the possibility of an association between PTSD and hypertension.  VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).  In this case, however, the Board finds that the specific opinions of the July 2009 and December 2015 VA physicians that the Veteran's hypertension is not caused or aggravated by his PTSD are of greater probative weight than the general medical literature indicating that such an association is possible.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).

Thus Board finds that the probative value of the reasoned opinions of the reviewing VA physicians against a causal or aggravating nexus between the Veteran's PTSD and hypertension is of greater weight than the Veteran's lay statements and general medical literature to the contrary.  Thus, the Board finds the evidence weighs against a conclusion that the Veteran's hypertension was caused or aggravated by his PTSD.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  The benefit of the doubt doctrine is thus not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


